Case 20-41308          Doc 63     Filed 03/10/20 Entered 03/10/20 18:49:23                     Main Document
                                              Pg 1 of 12


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                        Debtors.1                       )   (Joint Administration Requested)
                                                        )

         DEBTORS’ MOTION FOR AN ORDER PURSUANT TO SECTIONS 105(a)
         AND 365 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 6004
            AUTHORIZING THE REJECTION OF CERTAIN EXECUTORY
               CONTRACTS NUNC PRO TUNC TO THE PETITION DATE

                  Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this motion (this “Motion”):

                                              Relief Requested

                  1.      By this Motion, the Debtors seek entry of an order (the “Proposed

Order”),2 pursuant to sections 105(a) and 365 of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 6004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) authorizing the Debtors to reject the executory contracts (each an

1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    A copy of the Proposed Order will be made available on the Debtors’ case information website at:
    https://cases.primeclerk.com/foresightenergy.



Doc#: US1:13617924v2
Case 20-41308          Doc 63       Filed 03/10/20 Entered 03/10/20 18:49:23                    Main Document
                                                Pg 2 of 12


“Agreement” and collectively, the “Agreements”) with the counterparties (each, a

“Counterparty,” and collectively, the “Counterparties”) identified on Exhibit A, nunc pro tunc to

the date hereof (the “Petition Date”).3

                                           Jurisdiction and Venue

                  2.       The United States Bankruptcy Court for the Eastern District of Missouri

(the “Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

Rule 9.01(B) of the Local Rules of the United States District Court for the Eastern District of

Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding pursuant to 28 U.S.C. §157(b).

                  3.       The statutory and legal predicates for the relief requested herein are

sections 105(a) and 365 of the Bankruptcy Code and Bankruptcy Rule 6004.

                                                  Background

                  4.       On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.

                  5.       The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code. Contemporaneously

3
    Due to the confidential nature of the Agreements, the Debtors have not attached copies of the Agreements to this
    Motion. Upon request, the Debtors will provide copies of the Agreements to the Court and the U.S. Trustee.


                                                         2
Doc#: US1:13617924v2
Case 20-41308          Doc 63      Filed 03/10/20 Entered 03/10/20 18:49:23                    Main Document
                                               Pg 3 of 12


herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

                  6.      Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor in possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),4

each filed contemporaneously herewith.

                                               The Agreements

                  7.      Prior to the Petition Date, the Debtors engaged in a review of their

executory contracts, and as a result of that review, the Debtors have determined in their business

judgment that the agreements listed on Exhibit A hereto (including any modifications,

amendments, addenda or supplements thereto, or restatements thereof)5 and described below are

not necessary to, and would impose substantial burdens on, their ongoing business operations




4
    The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
    Day Declarations.
5
    With respect to each Agreement, Exhibit A hereto lists, among other things, the applicable counterparty for the
    Agreement.


                                                        3
Doc#: US1:13617924v2
Case 20-41308          Doc 63     Filed 03/10/20 Entered 03/10/20 18:49:23           Main Document
                                              Pg 4 of 12


and restructuring efforts. Accordingly, by this Motion, and in order to maximize the value of

their estates, the Debtors seek to reject the following Agreements:

                       a. The Covenant Marine Terminal Agreement. Debtors Foresight Energy
                          LLC and Oeneus LLC (the “CMT Debtors”) are parties to a materials
                          handling and storage agreement (as amended, the “CMT Agreement”)
                          with Raven Energy LLC of Louisiana (“Raven”). Javelin Global
                          Commodities (UK) Ltd. (“Javelin”) and Raven anticipate entering into an
                          agreement (the “New Javelin Transportation Agreement”) pursuant to
                          which Javelin will be assuming the CMT Debtors’ responsibilities in
                          connection with the CMT Agreement. Accordingly, the cost of the CMT
                          Agreement far exceeds the benefit it provides the Debtors’ chapter 11
                          estates, and the Debtors have therefore determined that it is no longer
                          necessary or desirable to maintain the CMT Agreement. The Debtors
                          estimate that rejection of the CMT Agreement will save the Debtors
                          between $30 million and $70 million over three years.

                       b. The United Bulk Terminal Agreement.               Debtor Savatran, LLC
                          (“Savatran”) is party to a bulk cargo transfer and storage agreement (the
                          “UBT Agreement”) with United Bulk Terminals Davant, LLC (“UBT”).
                          The Debtors no longer require UBT’s services under the UBT Agreement
                          because Javelin has agreed to assume a greater degree of the Debtors’
                          logistics costs in transporting coal. Moreover, the Debtors anticipate that
                          the level of future services provided under the UBT Agreement would
                          result in significant shortfall fees. Accordingly, the cost of the UBT
                          Agreement far exceeds the benefit it provides the Debtors’ chapter 11
                          estates, and the Debtors have therefore determined that it is no longer
                          necessary or desirable to maintain the UBT Agreement. The Debtors
                          estimate that rejection of the UBT Agreement will save the Debtors
                          approximately $4 million over two years.

                       c. The Ingram Agreement. Debtor Savatran is party to a transportation
                          agreement (the “Ingram Agreement”) with Ingram United Barge LLC
                          (“Ingram”). The Debtors anticipate that the level of future services
                          provided under the Ingram Agreement would result in significant shortfall
                          fees. Accordingly, the cost of the Ingram Agreement far exceeds the
                          benefit it provides the Debtors’ chapter 11 estates, and the Debtors have
                          therefore determined that it is no longer necessary or desirable to maintain
                          the Ingram Agreement. The Debtors estimate that rejection of the Ingram
                          Agreement will save the Debtors approximately $1.96 million over the
                          next year.

                       d. The Mount Olive Agreement.           Debtor Macoupin Energy LLC
                          (“Macoupin”) is party to a purchase and sale agreement (the “Mt. Olive
                          Agreement”) with the Mt. Olive and Staunton Coal Company Trust (“Mt.


                                                    4
Doc#: US1:13617924v2
Case 20-41308          Doc 63   Filed 03/10/20 Entered 03/10/20 18:49:23           Main Document
                                            Pg 5 of 12


                         Olive”) providing for Macoupin’s purchase of mineral properties and
                         records in connection with a tract of real property in Macoupin County,
                         Illinois. The Debtors are not currently utilizing the land associated with
                         the Mt. Olive Agreement, and the mining operations on the underlying
                         property are in the process of being shut down. Accordingly, the cost of
                         the Mt. Olive Agreement far exceeds the benefit it provides the Debtors’
                         chapter 11 estates, and the Debtors have therefore determined that it is no
                         longer necessary or desirable to maintain the Mt. Olive Agreement. The
                         Debtors estimate that rejection of the Mt. Olive Agreement will save the
                         Debtors between $1 million and $1.5 million.

                  8.     The Debtors (i) are incurring substantial losses under these Agreements

and (ii) see no prospect of the Agreements being profitable under their current terms within an

acceptable timeframe. As a result, the Agreements are burdensome to the estates and it is

essential that the Debtors stem these ongoing losses. Accordingly, the Debtors believe that their

request for the relief sought herein is a sound exercise of their business judgment, well within the

broad latitude accorded to debtors in possession to assume or reject executory contracts.

                                     Basis for Relief Requested

A.       Rejection of the Agreements Is Justified by the Debtors’ Sound Business Judgment.

                  9.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a

debtor in possession, “subject to the court’s approval, may assume or reject any executory

contract or unexpired lease of the debtor.” 11 U.S.C. § 365(a); see also NLRB v. Bildisco &

Bildisco, 465 U.S. 513, 521 (1984), superseded by statute as recognized in Am. Flint Glass

Workers Union v. Anchor Resolution Corp., 197 F.3d 76, 82 (3d Cir. 1999); In re Lavigne, 114

F.3d 379, 386 (2d Cir. 1997). “[T]he purpose behind allowing the assumption or rejection of

executory contracts is to permit the trustee or debtor in possession to use valuable property of the

estate and to ‘renounce title to and abandon burdensome property.’” In re Orion Pictures Corp.,

4 F.3d 1095, 1098 (2d Cir. 1993).




                                                  5
Doc#: US1:13617924v2
Case 20-41308           Doc 63   Filed 03/10/20 Entered 03/10/20 18:49:23             Main Document
                                             Pg 6 of 12


                  10.     Courts defer to a debtor’s business judgment in rejecting an executory

contract or unexpired lease and, upon finding that a debtor has exercised its sound business

judgment, regularly approve the rejection under section 365(a) of the Bankruptcy Code. See

Bildisco & Bildisco, 465 U.S. at 523 (recognizing the “business judgment” standard used to

approve rejection of executory contracts); In re Food Barn Stores, Inc., 107 F.3d 558, 567 n.16

(8th Cir. 1997) (same); In re Steaks to Go, Inc., 226 B.R. 35, 37 (Bankr. E.D. Mo. 1998) (noting

that a court should “order rejection if the rejection is based on the debtor or trustee’s best

business judgment in the circumstances.”); see also In re Penn Traffic Co., 524 F.3d 373, 383

(2d Cir. 2008); In re Great Atl. & Pac. Tea Co., Inc., 472 B.R. 666, 672 (S.D.N.Y. 2012) (“[I]n

reviewing a debtor's decision to assume a lease, the bankruptcy court ‘plac[es] itself in the

position of the . . . debtor-in-possession and determin[es] whether assuming [it] would be a good

business decision or a bad one.’”) (quoting Orion., 4 F.3d at 1099).

                  11.     However, as the Second Circuit in Orion recognized:

                  At heart, a motion to assume should be considered a summary
                  proceeding, intended to efficiently review the trustee's or debtor's
                  decision to adhere to or reject a particular contract in the course of
                  the swift administration of the bankruptcy estate. It is not the time
                  or place for prolonged discovery or a lengthy trial with disputed
                  issues.




                                                    6
Doc#: US1:13617924v2
Case 20-41308           Doc 63    Filed 03/10/20 Entered 03/10/20 18:49:23        Main Document
                                              Pg 7 of 12


4 F.3d at 1098-99. Accord In re Gateway Apparel, Inc., 210 B.R. 567, 570 (Bankr. E.D. Mo.

1997) (“The proceeding on a motion to assume an unexpired lease is summary in nature.”)

(citing Orion, 4 F.3d at 1099). Accordingly, to approve a motion to reject an executory contract,

a court need only make a determination that the debtor is “acting on an informed basis, in good

faith, and with the honest belief that” rejection is “in the best interests of” the debtor and its

estate. In re Network Access Solutions, Corp., 330 B.R. 67, 75 (Bankr. D. Del. 2005).

B.       The Court Should Authorize the Rejection of the Agreements Effective Nunc Pro
         Tunc to the Petition Date.

                  12.     While court approval is a prerequisite for rejection of any executory

contract, courts have recognized such an order may authorize a rejection as of the date the

motion is filed. See In re At Home Corp., 392 F.3d 1064, 1071 (9th Cir. 2004); In re Thinking

Machs. Corp., 67 F.3d 1021, 1028 (1st Cir. 1995); In re Fleming Cos., Inc., 304 B.R. 85, 96

(Bankr. D. Del. 2003); In re Jamesway Corp., 179 B.R. 33, 38 (S.D.N.Y. 1995) (approving

retroactive rejection where objector “caused the delay” by interposing an improper objection);

see also 3 COLLIER       ON   BANKRUPTCY ¶ 365.03[4] (“If retroactive approval of rejection is not

permitted, bankruptcy courts face the prospect of requests for expedited determination of

rejection motions as a matter of course in order to reduce administrative expenses.”); cf.

Adelphia Bus. Solutions v. Abnos, 482 F.3d 602, (2d Cir. 2007) (assuming, without deciding, that

bankruptcy court has such authority); In re Stonebridge Techs., Inc., 430 F.3d. 260, 273 (5th Cir.

2005) (suggesting bankruptcy courts have such authority). But see In re Worths Stores Corp.,

130 B.R. 531, 533 (Bankr. E.D. Mo. 1991) (“the effective date of a debtor’s lease rejection is

that on which the Court entered its order approving such rejection”). “[O]nly after balancing the

equities in a particular case, should the court approve a retroactive rejection of nonresidential

lease.” Chi-Chi’s, Inc., 305 B.R. at 399; In re Phila. Newspapers, LLC, 424 B.R. 178, 185


                                                   7
Doc#: US1:13617924v2
Case 20-41308           Doc 63   Filed 03/10/20 Entered 03/10/20 18:49:23           Main Document
                                             Pg 8 of 12


(Bankr. E.D. Pa. 2010) (“[T]he decision to grant retroactive rejection of a lease or contract is

dictated by equitable considerations.”).

                  13.     Nunc pro tunc rejection of the Agreements is warranted under the

circumstances of this case. The Agreements either provide no ongoing benefit to the Debtors’

estates or provide benefits that are substantially less than the corresponding costs. Rejecting the

Agreements will relieve the Debtors from performing under substantially unprofitable

agreements and, for all the reasons set forth herein, is clearly beneficial to the Debtors’ estates

and creditors.

                  14.     Moreover, the Counterparties will not be unduly prejudiced if the rejection

is deemed effective as of the Petition Date. The Debtors are no longer using the Agreements,

and this Motion is being served promptly on each of the Counterparties, each of whom will have

a sufficient opportunity to respond. Furthermore, service of this Motion is an unequivocal

expression of the Debtors’ intention to reject the Agreements, and the Debtors hereby certify that

they will not withdraw this Motion as to any of the Agreements without the consent of the

applicable counterparty. For these reasons, the Debtors respectfully submit that it is fair and

equitable for the Court to hold that the Agreements are rejected as of the Petition Date.

                                     Request for Waiver of Stay

                  15.     Finally, by this Motion, the Debtors seek a waiver of any stay of the

effectiveness of the order approving this Motion. Pursuant to Bankruptcy Rule 6004(h), “[a]n

order authorizing the use, sale, or lease of property other than cash collateral is stayed until the

expiration of 14 days after entry of the order, unless the court orders otherwise.” As set forth

above, the immediate rejection of the Agreements is necessary to the success of the Chapter 11

Cases, and the Debtors’ ability to implement their chapter 11 strategy. Accordingly, the Debtors



                                                   8
Doc#: US1:13617924v2
Case 20-41308           Doc 63   Filed 03/10/20 Entered 03/10/20 18:49:23           Main Document
                                             Pg 9 of 12


submit that ample cause exists to justify a waiver of the fourteen-day stay imposed by

Bankruptcy Rule 6004(h), to the extent that it applies.

                                                Notice

                  16.     Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated

basis; (s) counsel to the Committee; and (t) any party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Motion and any order

entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In light

of the nature of the relief requested herein, the Debtors submit that no other or further notice is

necessary.

                                          No Prior Request

                  17.     No prior request for the relief sought in this motion has been made to this

or any other court.




                                                   9
Doc#: US1:13617924v2
Case 20-41308          Doc 63   Filed 03/10/20 Entered 03/10/20 18:49:23            Main Document
                                           Pg 10 of 12


                  WHEREFORE, the Debtors respectfully request that this Court (a) authorize the

Debtors to reject the Agreements identified on Exhibit A hereto, effective nunc pro tunc to the

Petition Date; and (b) grant the Debtors such other and further relief as is just and proper.

Dated: March 10, 2020               Respectfully submitted,
       St. Louis, Missouri
                                    ARMSTRONG TEASDALE LLP

                                     /s/ Richard W. Engel, Jr.
                                    Richard W. Engel, Jr. (MO 34641)
                                    John G. Willard (MO 67049)
                                    Kathryn R. Redmond (MO 72087)
                                    7700 Forsyth Boulevard, Suite 1800
                                    St. Louis, Missouri 63105
                                    Tel: (314) 621-5070
                                    Fax: (314) 621-5065
                                    Email: rengel@atllp.com
                                           jwillard@atllp.com
                                           kredmond@atllp.com

                                            - and -

                                    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                    Paul M. Basta (pro hac vice admission pending)
                                    Alice Belisle Eaton (pro hac vice admission pending)
                                    Alexander Woolverton (pro hac vice admission pending)
                                    1285 Avenue of the Americas
                                    New York, New York 10019
                                    Tel: (212) 373-3000
                                    Fax: (212) 757-3990
                                    Email: pbasta@paulweiss.com
                                           aeaton@paulweiss.com
                                           awoolverton@paulweiss.com

                                    Proposed Counsel to the Debtors and
                                    Debtors in Possession




                                                 10
Doc#: US1:13617924v2
Case 20-41308          Doc 63   Filed 03/10/20 Entered 03/10/20 18:49:23   Main Document
                                           Pg 11 of 12


                                           Exhibit A

                                        The Agreements




Doc#: US1:13617924v2
Case 20-41308          Doc 63        Filed 03/10/20 Entered 03/10/20 18:49:23                   Main Document
                                                Pg 12 of 12


                                                   The Agreements

 Counterparty       Counterparty        Debtor          Contract Description        Notes / Additional Related
                      Address         Counterparty                                          Agreements
Raven Energy         3801 PGA          Foresight       Materials Handling and      First Amended and Restated
   LLC of         Boulevard, Suite    Energy LLC        Storage Agreement –       Materials Handling and Storage
 Louisiana        903, Palm Beach                      Dated January 1, 2012      Agreement – Dated May 1, 2015
                      Gardens,        Oeneus LLC
                   Florida 33410     d/b/a Savatran                              Amendment to First Amended and
                                          LLC                                     Restated Materials Handling and
                                                                                    Storage Agreement – Dated
                                                                                        September 26, 2016

                                                                                    Second Amendment to First
                                                                                  Amended and Restated Materials
                                                                                 Handling and Storage Agreement –
                                                                                      Dated August 31, 2017


 United Bulk     4400 Harding Pike     Savatran,       Bulk Cargo Transfer and
   Terminals       Nashville, TN         LLC             Storage Agreement –
 Davant, LLC          37205                           Dated November 15, 2013
Ingram United    4400 Harding Pike     Savatran,      Transportation Agreement
  Barge LLC        Nashville, TN         LLC            – Dated November 15,
 (f/k/a United        37205                                      2013
      Bulk
   Terminals
Davant, LLC)
The Mt. Olive     911 Washington       Macoupin         Purchase and Sale
 and Staunton      Ave., 3rd Floor    Energy LLC      Agreement – Dated May
Coal Company       St. Louis, MO                             5, 2017
     Trust             63101




                                                          2
Doc#: US1:13617924v2
